Exhibit 10.1

 

THIRTEENTH ALLONGE AND MODIFICATION AGREEMENT

 

This THIRTEENTH ALLONGE AND MODIFICATION AGREEMENT ("Modification") effective on
the 30th day of September, 2020 (the “Effective Date”), by and among JOHN D.
GIBBS ("Lender"); and ATHENA SILVER CORPORATION, a Delaware corporation
("Borrower");

 

RECITALS

 

A.       Borrower executed and delivered to Lender its Credit Agreement dated
July 18, 2012, as previously amended (the “Credit”).

 

B.       Under the Credit, the Borrower has drawn advances, each evidenced by an
Unsecured Convertible Credit Note (the “Note”).

 

C.       Borrower and Lender executed the twelfth Allonge and Modification
Agreement (the “Allonge”) which provided that the maturity date of the Credit,
Loan and Notes be extended to September 30, 2020 (the “Maturity Date”).

 

D.       Borrower has requested, and Lender is willing to agree to, a further
extension of the Maturity Date of the Credit and Notes until December 31, 2020.

 

AGREEMENT

 

NOW THEREFORE, for the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.       Acknowledgement of Recitals. Borrower and Lender acknowledge and agree
that the foregoing Recitals are true and correct statements of fact and that as
of the date of this Modification, they are indebted to Lender for the Current
Outstanding Balance as set forth in the foregoing Recitals

 

2.       Modification of Credit. As of the effective date of this Modification,
the terms of the Credit and Notes shall be modified as follows:

 

“2.1 Credit Facility. The Lender hereby agrees that the maturity date of the
Credit, Loan and Notes be extended to December 31, 2020 (the “Maturity Date”).

 

3.       Authority to Enter into this Modification. Borrower hereby states that
it has the requisite authority to enter into this Modification and hereby
indemnifies Lender from any and all claims or losses which Lender may incur as a
result of any party lacking the necessary requisite authority to enter into this
Modification. All parties agree to execute any additional documentation or
provide any additional documentation as may be reasonably requested by Lender to
properly and further effectuate the terms of this Modification.

 

 

 

 

 



 1 

 

 

4.       Governing Law. This Modification shall be governed by the laws of the
State of Delaware. The prevailing party in any litigation hereunder shall be
entitled to recover reasonable legal fees and costs in addition to all other
damages and remedies at law.

 

5.       No Representations Language/No Endorsement of Success or Feasibility.
Borrower understands and agrees that Lender's consent to this Modification is
not to be construed by it or any other party as an endorsement or acknowledgment
by Lender, either explicitly or implicitly, of the feasibility or likelihood of
success of this Modification. Further, Lender makes no representations regarding
the tax consequences of this transaction.

 

6.       Successors Bound/Integration. The provisions of this Modification shall
bind the respective heirs, executors, personal representatives, administrators,
successors and assigns of the parties hereto. This Modification incorporates all
prior discussions and negotiations between the parties and may not be amended
except in writing duly acknowledged by the parties.

 

7.       Severability. The invalidity or unenforceability of any term or
provision of this Modification shall not affect the validity or enforceability
of the remaining terms and provisions hereof and each provision of this
Modification shall be valid and enforceable to the fullest extent permitted by
law.

 

8.       Counterparts. This Modification may be separately executed, each of
which shall be considered an original, and when taken together shall constitute
the entire agreement between the parties.

 

IN WITNESS WHEREOF, the undersigned have caused this Thirteenth Allonge and
Modification Agreement to be executed as of the day and year first above
written.

 



ATHENA SILVER CORPORATION, JOHN D. GIBBS a Delaware corporation       By: /s/
John C. Power /s/ John D. Gibbs John C. Power, President John D. Gibbs

 

 

 

 



 2 

 